Citation Nr: 1301589	
Decision Date: 01/15/13    Archive Date: 01/23/13

DOCKET NO.  12-22 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1969 to February 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by a Regional office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in June 2011.  A statement of the case was issued in June 2012, and a substantive appeal was received in August 2012.

Also, as an initial matter, the Board notes that it has reviewed not only the Veteran's physical claims file, but also the "Virtual VA" system to ensure a complete assessment of the evidence relevant to the present appeal.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

The Veteran's tinnitus is casually related to noise exposure during active duty service.  


CONCLUSION OF LAW

The Veteran's tinnitus was incurred in active duty service.  38 U.S.C.A § 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for tinnitus, which he contends, began during active duty.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In this case, the Veteran contends that he is entitled to service connection for tinnitus as a result of acoustic trauma experienced during active duty.  It is not in dispute that the Veteran has tinnitus, as competent (medical) evidence of record documents his complaints, and tinnitus is a disability capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Additionally, the Veteran's DD-214 shows that his military occupational specialty was a light weapons infantryman.  The Veteran stated that he served in this capacity for almost two years, during which time he was exposed to loud noises.  Therefore, the Board concedes that he was exposed to acoustic trauma in service.  What the Veteran must still show to establish service connection for his tinnitus is that the current disability is related to acoustic trauma in service.

The Veteran was afforded two VA examinations.  He received a VA audio examination in November 2010.  During this examination, the Veteran reported noise exposure experienced during service as a light weapons infantryman and noise exposure from his current job as a truck driver.  The Veteran denied any recreational noise exposure.  This examiner concluded that while the Veteran was likely exposed to high risk noise, his tinnitus was more likely related to his post-service noise exposure.

He received a VA hearing loss and tinnitus examination in May 2012.  The examiner noted that the Veteran reported recurrent tinnitus that he has had for years (although the Veteran is unsure as to when it began).  The examiner concluded that it was less likely than not that his tinnitus was caused by or a result of military noise exposure.  The examiner primarily based this opinion on the lack of service treatment records noting complaints or problems with his ears (The Board notes that the Veteran's report of medical history at entrance does note ear, nose, or throat problems, although it is unclear to which the Veteran is referring.), specifically that separation audiometric readings were not consistent with acoustic trauma, and the fact that the Veteran was unable to correlate the onset of his tinnitus to a particular event during service.  This same examination included an opinion that the Veteran's claimed hearing loss was at least as likely as not related to his service due to acoustic trauma.  

Here, the Veteran has reported constant, bilateral tinnitus since service.  Although the Veteran conceded that he is currently exposed to noise from his position as a truck driver, he maintains his claim that his hearing loss and tinnitus began while in service.  He reiterates that his MOS should show that he held the position of a light weapons infantryman with noise exposure.  

The Board is thus presented with a situation where there is favorable evidence (in the form of the Veteran's statements as to symptomatology he is competent to report, see Barr v. Nicholson, 21 Vet. App. 303 (2007), and negative evidence (in the form of the November 2010 and May 2012 opinions).  Although the Veteran is competent (even as a layperson) to report symptoms which he has experienced, the Board must determine if he is credible.  In this regard, the Board has reviewed the service records and post-service records and finds no persuasive reason not to find the Veteran credible.  Tinnitus or ringing in the ears was not reported on in-service examinations, but the examination reports do not include any specific questions about tinnitus.  Also, the Veteran was recently service connected for hearing loss due to noise exposure in service.  It is likely that this same noise exposure which the VA concedes has affected the Veteran's ears is also the cause or has contributed to the Veteran's tinnitus.  Further, the Veteran has not filed any claims for VA benefits prior to his current claim.  Under these circumstances, the Board views the Veteran as credible as to the time of onset of the tinnitus.  This finding together with the fact that he was clearly exposed to acoustic trauma during service places the favorable evidence in a state of equipoise with the negative medical opinions.  Accordingly, service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b).

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  Specifically, ordering a new VA examination; however, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993); Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  In this matter, the Board is of the opinion that this point has been attained.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).

In closing, in view of the fact that the full benefit sought by the Veteran as to his claim for service connection for tinnitus is being granted by this decision, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations because there is no detriment to the Veteran as a result of any VCAA deficiency.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board also notes that an RO letter in June 2010 informed the Veteran of the manner in which disability ratings and effective dates are assigned.  Should the Veteran disagree with the RO's actions in the course of effectuating the grant of service connection, he may file a timely notice of disagreement if he wishes to appeal from those downstream issues.
   

ORDER

Entitlement to service connection for tinnitus is warranted.  The appeal is granted.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


